                    Case 5:20-cv-06587-JLS Document 1 Filed 12/31/20 Page 1 of 1




From:                Stan Caterbone <stancaterbone@gmail.com>
Sent:                Thursday, December 31, 2020 4:01 AM
To:                  Rettew, Mark; Ruffner, Kenneth; PAED Documents; SupremeCtBriefs@usdoj.gov;
                     usarmy.pentagon.hqda-dcs-g-1.mbx.icomplaints-helpdesk@mail.mil
Subject:             359 a.m. December 31st 2020 they tried the electrocute me in my bathtub
Attachments:         IMG_20201231_035832102.jpg



CAUTION - EXTERNAL:


Dear Mark Rettew,

First a week or so ago the disabled the remote control to my Whirlpool spa now this morning I'm in my tub getting ready
to turn it off and I got jolted by touching the switch which is covered in plastic now they were thinking I think that the
ark would jump into the tub either way I never got shocked before using this spa now you tell me what is going on first
they took out my car yesterday they took out my computer I have no car no computer they poison my medical
marijuana poison the air I breathe I had to buy oxygen I demand immediate relief from the courts I demand to be
restored to whole back to 1987 you have a good day and happy New year
 CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
 attachments or clicking on links.




                                                            1
